On Appellees' Motions for Rehearing.
Separate motions for rehearing have been filed by appellees Rudco Oil Gas Company and the Railroad Commission. Both motions assert that upon our holding that the Commission's order was void because entered at a time when the Commission had no jurisdiction over the subject matter by reason of the pendency of the appeal from the order granting well No. 4, the proper judgment of this court would be to abate the suit and enjoin production from well No. 5, pending final adjudication of the appeal from the No. 4 well permit order. The point is not well taken. The Commission having no jurisdiction over the subject matter of the application, any order made thereunder was void; and our judgment cancelling the order and enjoining production thereunder was proper. This judgment, however, will not constitute a bar to a further application to the Commission for a permit whenever its jurisdiction over the subject matter may attach. Our judgment herein does not adjudicate the merits of the controversy involved in the application; but only the jurisdiction of the Commission to pass upon that controversy pending final adjudication of the appeal from the No. 4 permit order.
Both motions are overruled. *Page 231